—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges the determination that he violated certain prison disciplinary rules. He also contends that a mandatory $5 disciplinary surcharge imposed upon him after he was found guilty is illegal. The Attorney-General has *1019submitted administrative memoranda indicating that the determination at issue has been administratively reversed and expunged from petitioner’s record, and that the $5 surcharge has been returned to petitioner’s account. This proceeding is therefore moot (see, Matter of Wong v Coughlin, 150 AD2d 832).
Weiss, P. J., Yesawich Jr., Levine, Mercure and Mahoney, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.